Exhibit 10.2

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the "Amendment") is made as of
the 4th day of October, 2016 by and between Cogint, Inc., a Delaware corporation
("Company"), and Daniel MacLachlan ("Employee"). Capitalized terms used herein
but not otherwise defined shall have the meaning ascribed to them in the
Employment Agreement (defined below).

 

WHEREAS, The Best One, Inc., a Florida corporation ("Best One"), and Employee
entered into that certain Employment Agreement made by and between Best One and
Employee, dated October 6, 2014, as amended by that certain Amendment to
Employment Agreement made by and between Best One and Employee, dated March 17,
2015 (as amended, the "Employment Agreement").

 

WHEREAS, the Employment Agreement was assumed by Company pursuant to certain
transactions involving Best One.

 

WHEREAS, Company and Employee desire to amend the Employment Agreement in
accordance with the terms and provisions hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, Company and Employee
hereby adopt this Amendment effective as of the date hereof.

 

 

1.

Paragraph 6 to Exhibit A to the Agreement ("Exhibit A") is deleted in its
entirety and the following substituted in lieu thereof:

 

"Term: Commencing on the Effective Date and ending September 30, 2017; provided,
that, upon September 30, 2017, this Agreement shall automatically renew for
successive one (1) year terms, unless either party provides written notice to
the other no less than thirty (30) days prior to the commencement of each such
renewal setting forth a desire to terminate this Agreement."

 

 

2.

Except as specifically amended hereby, all terms and provisions of the
Employment Agreement shall remain in full force and effect.

 

[Signatures on following page.]




--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COMPANY:

 

Cogint, Inc., a Delaware corporation

 

By: /s/ Derek Dubner

       Derek Dubner

 

 

EMPLOYEE:

 

By: /s/ Daniel MacLachlan

       Daniel MacLachlan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Employment Agreement]